Citation Nr: 0631671	
Decision Date: 10/11/06    Archive Date: 10/16/06	

DOCKET NO.  04-38 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral hearing loss, currently evaluated as 20 percent 
disabling. 

(The issue of entitlement to separate 10 percent ratings for 
bilateral tinnitus is addressed in a separate decision under 
the same docket number.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1942 to July 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of 
the VARO in Togus, Maine, and a June 2006 rating decision of 
VA's Appeals Management Center in Washington, D.C.  The 
latter decision reflects an increase in the disability 
evaluation for the veteran's bilateral hearing loss from 
10 percent to 20 percent, effective March 30, 2006.  Because 
higher evaluations are available for hearing loss and the 
veteran is presumed to seek the maximum available benefit 
for a disability, the claim remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2003, the undersigned Veterans Law Judge granted 
the representative's motion to advance the case on the 
Board's docket due to the veteran's advanced age.  38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the 
claim.  

2.  The veteran's bilateral hearing loss prior to October 
2004 is not manifested by an exceptional pattern.  The 
findings on examinations prior to October 2004 do not 
translate to impairment required for a higher disability 
rating.

3.  The findings subsequent to receipt of a private 
audiologic evaluation on October 28, 2004, are consistent 
with an exceptional pattern of hearing impairment indicating 
a 20 percent rating, but not more, is in order.

CONCLUSIONS OF LAW

The criteria for a disability evaluation in excess of 
10 percent for bilateral hearing loss prior to October 27, 
2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.87a, 
Diagnostic Code 6100 (2006).

The criteria for a disability rating of 20 percent, but not 
more, for bilateral hearing loss since October 28, 2004 have 
been met.  38 U.S.C.A. § § 1155, 5103, 5103A, 5107 (West 
2002): 38 C.F.R. § § 3.102, 3.159, 4.85, 4.87a, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5103, 5103A, 5126 and implemented at 
38 C.F.R. § 3.159) amended VA's duties to notify and assist 
a claimant in developing information and evidence necessary 
to substantiate a claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of the information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  As previously 
indicated by the Court, those five elements include: (1) 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for service 
connection, therefore, VA is required to review the 
information and the evidence presented with the claim, and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as recently contemplated by the application.  
It is the consensus opinion within VA that increased rating 
claims have the same notice requirements.

A review of the evidence shows that in the June 2006 
Supplemental Statement of the Case, the veteran was provided 
with information regarding the disability ratings to be 
assigned and the effective date of benefit payments or 
increased payments.  Prior thereto, in an August 2002 
statement, he was provided with information regarding what 
the evidence had to show to establish entitlement to 
benefits.  He was also told that VA would provide him with a 
medical examination.  This was accomplished in 
September 2002.  Further review of the record shows that the 
veteran presented testimony on his own behalf at a hearing 
before a decision review officer at the Detroit RO in 
March 2004.  A transcript of the hearing proceeding is of 
record.  Also, he gave testimony before the undersigned 
Veterans Law Judge in Detroit, Michigan, in September 2005.  
A transcript of the hearing proceeding is of record and has 
been reviewed.  

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the veteran at every stage 
in the case.  Additional efforts to assist or notify the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is in turn based upon the average impairment of 
earning capacity caused by a given disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the current level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by the Secretary.  The Secretary 
of VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 
1 Vet.App. 49, 53 (1990).  To deny a claim on its merits, 
the evidence must preponderate against a claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The Rating Schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4, including 38 C.F.R. § 4.85 
and Codes 6100-6110 (2006).

The Court has noted that the assignment of disability 
ratings for hearing impairment are derived by the mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi¸ 3 Vet. App. 345 (1992).  In cases in which the 
evaluation of hearing loss is at issue, an examination for 
VA purposes must be conducted by a State-licensed 
audiologist and must include a controlled speech 
discrimination test and a pure tone audiometry test.  
Examinations are conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a). 

In cases of exceptional hearing loss, i.e., when the pure 
tone threshold in each of the four specified frequencies 
(1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
VI(a), whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
pure tone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either table VI or table VI(a), 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.





Analysis

The pertinent medical evidence of record includes the report 
of a VA audiometric examination accorded the veteran in 
September 2002.  At that time, pure tone threshold average 
in the right ear was 68 decibels, while speech recognition 
was 88 percent.  Speech recognition in the left ear was also 
88 percent, while the pure tone average result was 
55 decibels.  

At the time of audiologic examination by VA in 
November 2003, pure tone threshold results in the left ear 
showed an average of 54 decibels with speech recognition of 
88 percent.  In the right ear, the pure tone threshold 
testing resulted in an average of 54 decibels, with speech 
recognition ability of 96 percent correct.

The aforementioned findings are not consistent with a rating 
in excess of 10 percent at the time of either examination.  
The preponderance of the medical evidence is against a 
rating in excess of 10 percent as a result of the findings 
recorded at the time of the 2002 and 2003 examinations.  

However, additional medical evidence includes a report of a 
VA audiologic examination accorded the veteran in 
March 2006.  At that time, pure tone threshold testing 
resulted in an average decibel loss of 58 in each ear.  
Speech recognition for the right ear was recorded as 80 
percent correct, and that the left recorded as 68 percent 
correct.  A diagnosis was made of moderate sloping to severe 
mid to high frequency sensorineural hearing loss 
bilaterally.

The Board notes that the veteran has submitted the report of 
an audiometric test accorded him on October 26, 2004, at a 
private facility.  While not interpreted, the results of 
testing at that time correlate with the findings recorded at 
the time of the March 2006 examination.  Both the private 
audiology examination in October 2004 and the March 2006 VA 
examination showed a worsening of the veteran's hearing 
bilaterally.  

According to the provisions of 38 C.F.R. § 4.86(b) cited 
above, when the pure tone threshold is 30 decibels or less 
and 1,000 hertz, and 70 decibels or more at 2,000 hertz, as 
at the time of the March 2006 examination, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either of two tables, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Applying this 
regulation to the instant case, the veteran's hearing 
impairment presents such an exceptional pattern.  Applying 
the results for the left ear to Table VI(a) the findings 
support a rating of 20 percent under 38 C.F.R. § 4.86.  
However, as noted above the findings prior to the October 
2004 examination were not indicative of hearing impairment 
that would warrant a higher disability rating.  Accordingly, 
the Board finds that the preponderance of the competent 
medical evidence is against the rating in excess of 
10 percent prior to October 27, 2004.  The RO is correct in 
finding that a 20 percent rating, but not more, is 
authorized for the veteran's bilateral hearing loss from the 
date of receipt of the veteran's claim, that being 
October 28, 2004.


ORDER

A disability rating in excess of 10 percent between 
April 17, 2002, and October 27, 2004, is denied.

A disability rating in excess of 20 percent from October 28, 
2004, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


